Citation Nr: 0532458	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-24 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a brain injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
January 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied service connection for a brain injury.

In February 2005, the Board remanded this case for additional 
development, which subsequently was accomplished.  Thus, this 
case is properly before the Board.  The issues of service 
connection for vertigo and tinnitus also were certified to 
the Board; but in July 2005, the RO granted service 
connection for these issues, and noted that this represented 
a total grant of benefits sought on appeal.  As such, the 
issues of service connection for vertigo and tinnitus are no 
longer in appellate status.


FINDINGS OF FACT

The competent medical evidence of record does not show a 
present brain injury as a result of in-service cervical spine 
and head injuries.


CONCLUSION OF LAW

The in-service cervical spine and head injuries did not 
result in a brain disability.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a March 2002 VA letter, prior 
to the August 2002 rating decision.  The veteran was notified 
of the evidence necessary to substantiate the service 
connection claim on the merits.  The RO also notified the 
veteran of the responsibilities of VA and the veteran in 
developing the record.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  The RO notified 
the veteran of his responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  The RO also requested the veteran to 
advise VA of any other evidence he considered relevant to his 
claim for service connection for a brain injury, so that VA 
could help by getting that evidence.

The Board notes that the March 2002 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

In the August 2002 rating decision, June 2003 statement of 
the case, and July 2005 supplemental statement of the case, 
the RO notified the veteran of the laws and regulations 
pertaining to service connection and provided a detailed 
explanation why service connection was not warranted for a 
brain injury under the applicable laws and regulations based 
on the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records dated in June 2002 and July 2002, 
and private medical records dated from August 1999 to January 
2002.  The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in June 2005, and 
the examiner rendered a considered medical opinion regarding 
the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran filed a service connection claim for a brain 
injury in March 2002.  As part of his VA-Form 9, the veteran 
stated that he has severe headaches due to head and neck 
injuries in service and that all of his symptoms are typical 
for someone who has suffered a brain injury.  He noted that 
he could offer no other explanation for his symptoms other 
than the injuries he received in service.  In November 2003, 
the veteran submitted a statement that confusion and short 
term memory loss also has been involved during some of his 
worst episodes.  He noted that he has tried over-the-counter 
medications, but they provide no relief.  The veteran's wife 
also submitted a statement in November 2003 that sometimes 
when out shopping, the veteran will have to come home, 
because he is not only sick but very irritable.  In sum, the 
veteran contends that he suffers a brain injury as a direct 
result of his service, thus entitling him to disability 
compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The service medical records show that in June 1977, the 
veteran jumped from a 34-foot tower, causing injury to his 
neck.  He claimed a burning feeling on the right lateral 
aspect.

The service medical records also show that the veteran had a 
blow to the head with loss of consciousness in September 
1977.  A November 1977 examination report showed no 
significant injury.

An October 1980 separation examination report did not show 
any findings of a brain injury.

After service, August 1995 and August 1999 private medical 
records show a normal head examination.  A February 2000 
private medical record also shows a normal MRI of the brain.  

A June 2002 VA examination report shows complaints of chronic 
headaches since accident in 1977.  The headache was described 
as pressure in nature, located in the right occipital skull 
and feeling like a band at the back and front.  He also had 
nausea.  When the headaches become severe, the veteran 
reportedly has to hide in a dark room to sleep through it, 
and activities worsen them.  He has no visual phenomenon 
preceding the headaches; and they happen 10 to 12 times per 
month and last hours to days.  Upon examination, the 
veteran's cranial nerves had flat discs with sharp margins.  
The pupils were equal, round, regular, and reacted to light 
and accommodation.  The extraocular muscles were intact and 
visual fields were full.  Facial features and sensations also 
were intact.  A very mild lateral gaze evoked nystagmus 
bilaterally.  There was equal elevation of palate; and tongue 
movement was normal.  The examiner found that the veteran's 
1977 injury resulted in a neck musculature imbalance, which 
evolved into the source of his chronic headaches.  The 
examiner also found that the veteran did not have a head 
injury history; and no history indicating radiculopathy, 
plexopathy, or intracranial pathology.

A June 2005 VA examination shows the claims file had been 
reviewed.  The veteran reportedly had headaches that are 
severe about once a week, and on other occasions, more 
frequently.  The headaches start in the occipital region, 
particularly on the right side, and radiate to the parietal 
and temporal areas and then into the frontal region.  The 
veteran described the headache as an intense band-like pain 
that is throbbing in nature.  The veteran reportedly has 
never lost consciousness and has never had a seizure.  His 
vision, speech, swallowing, and hearing have remained normal; 
and he has had no focal motor or sensory complaint.  The 
examiner noted the February 2000 MRI examination showing a 
normal brain scan.  The present neurological examination 
showed that the full cranial nerve examination was normal.  
On motor examination, his strength was normal throughout; in 
fact, he was very strong and quite bulky.  Sensory 
examination also was normal.  The examiner's impression was 
that the veteran was experiencing recurrent cervical muscle 
contraction headaches associated with occipital neuralgia.  
He related these symptoms to the injury sustained in service.  
He found that the veteran did not have a brain injury.

Upon review, the Board finds that the preponderance of the 
evidence is against the claim.  While there are findings of 
chronic headaches related to his in-service injury, the 
medical evidence does not show that the chronic headaches are 
symptoms of a brain injury.  The veteran's headaches involve 
a separate disability, which already was granted service 
connection in an April 2005 rating decision.  However, 
regarding the issue of service connection for a brain injury 
relative to the in-service cervical spine and head injuries, 
there is no finding of a present disability.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Although the veteran argues that his in-service cervical 
spine and head injuries resulted in a brain injury, this 
determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record, which does not show a brain 
injury as a result of the in-service injuries.  Competent 
medical experts make this opinion and the Board is not free 
to substitute its own judgment for that of such experts.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the claim of service connection for a brain injury is 
denied.  In making this decision, the Board has considered 
the benefit-of-the-doubt-doctrine.  However, as the evidence 
is not equibalanced, in this regard, the benefit-of-the-
doubt-doctrine does not apply.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for a brain injury is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


